859 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen SEMENCHUK, Petitioner-Appellant,v.Terry L. MORRIS, Respondent-Appellee.
No. 88-3344.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1988.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se petitioner appeals a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the appointment of counsel.  Upon review of the record and the brief submitted by petitioner, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner Allen Semenchuk filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the district court for the Southern District of Ohio.  Petitioner maintained that he was denied due process by the trial court's refusal to grant him credit for time served in custody while awaiting retrial and by the trial court's use of a jury instruction which shifted the burden of proof on the issue of intoxication.  The district court, however, rejected both those claims based upon its conclusions that petitioner's continued incarceration pending retrial was the result of his conviction for other unrelated crimes and that any error in the trial court's jury instructions were harmless and therefore could not support a request for habeas relief.  Accordingly, the district court dismissed the petition and this appeal ensued.


3
Upon examination of the record, this court concludes that the district court did not err in its disposition of petitioner's claims.  Accordingly, for the reasons set forth in the district court's opinion and order filed on March 28, 1988 the motion for appointment of counsel is denied and the judgment affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.